[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 10-14150                 NOVEMBER 15, 2011
                           Non-Argument Calendar                JOHN LEY
                         ________________________                CLERK


                 D.C. Docket No. 1:10-cr-00135-TWT-LTW-1

UNITED STATES OF AMERICA,
                                                             Plaintiff - Appellee,

                                     versus

CARLOS ESTRADA-FLORES,
a.k.a. Javier Garcia Flores,
a.k.a. Arturo Vega-Garcia,
                                                          Defendant - Appellant.
                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                             (November 15, 2011)

Before TJOFLAT, EDMONDSON and KRAVITCH, Circuit Judges.


PER CURIAM:


     Carlos Estrada-Flores appeals his 46-month sentence for illegally reentering
the United States after having been deported, 8 U.S.C. § 1326(a) and (b)(2). No

reversible error has been shown; we affirm.

      On appeal, Estrada-Flores argues that his sentence -- imposed at the low end

of his guidelines range of 46 to 57 months’ imprisonment -- is substantively

unreasonable because it was greater than necessary to comply with the purposes of

18 U.S.C. § 3553(a). We decline to reach the merits of this argument because

Estrada-Flores invited the ruling he now alleges was error.

      “It is a cardinal rule of appellate review that a party may not challenge as

error a ruling or other trial proceeding invited by that party.” United States v.

Love, 449 F.3d 1154, 1157 (11th Cir. 2006). Thus, an alleged error cannot serve

as grounds for reversal if the appealing party “induces or invites the district court

into making [the alleged] error.” Id. At his sentencing hearing, Estrada-Flores

twice requested that the court sentence him to a term of 46-months’ imprisonment.

He is now precluded from challenging the very act that he asked the district court

to undertake.

      AFFIRMED.




                                          2